DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/22 has been entered.
Claim Rejections - 35 USC § 112
Claims 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 40 recites the limitations “a first semiconductor die, a first wire bond structure comprising a first and a second bond interface portion and wherein the bond interface portion comprises a nail-head structure or a ball structure, 16/641,241p 4/15wherein the second bond interface portion of the first wire bond structure is attached to a die pad structure of the first semiconductor die, and wherein at least part of the first wire bond structure is surrounded by a first mold compound structure;” and “a second wire bond structure comprising a bond interface portion, wherein at least part of the second wire bond structure is surrounded by a second mold compound structure; and wherein the first bond interface portion of the first interface wire bond structure is soldered to the bond interface portion of the second interface wire bond structure”. It appears the first part of claim 40, see quoted portion above, is directed towards the applicant’s Fig. 2C while the second part of claim 40, see second quoted portion above, is directed towards Fig. 15. Nowhere in the disclosure has the applicant shown these limitations in a single device. It appears that two different embodiments are being combined in claim 40, and the disclosure lacks sufficient support for a final device comprising both features of Fig. 2C and Fig. 15. If the applicant disagrees, the Examiner invites the applicant to map claim 40 to specific drawing.
Claim 41 is rejected for being dependent of claim 40.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitations “a first semiconductor die, a first wire bond structure comprising a first and a second bond interface portion and wherein the bond interface portion comprises a nail-head structure or a ball structure, 16/641,241p 4/15wherein the second bond interface portion of the first wire bond structure is attached to a die pad structure of the first semiconductor die, and wherein at least part of the first wire bond structure is surrounded by a first mold compound structure;” and “a second wire bond structure comprising a bond interface portion, wherein at least part of the second wire bond structure is surrounded by a second mold compound structure; and wherein the first bond interface portion of the first interface wire bond structure is soldered to the bond interface portion of the second interface wire bond structure”. It is unclear if the two quoted portion of the claim as highlighted above can be mapped to a single device (e.g. Fig. 2C or any final product shown in the drawings). Correction/clarification is required.
The limitation “the bond interface portion” in lines 4 & 14 lack sufficient antecedent basis. Furthermore, it is unclear if it refers to a first or second bond interface structure. 
Claim 41 is rejected for being dependent of claim 40.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29, 31-32 & 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu et al. (US Pub. 2017/0117260) in further view of Shim et al. (US Patent 6,847,109).
Regarding claim 26, Prabhu teaches a semiconductor package, comprising: 
a first semiconductor die 115; 
a semiconductor device 200 comprising a second semiconductor die 201 (Fig. 4), and 
one or more wire bond structures 110, wherein the wire bond structure 110 comprises a first and second bond interface portion (e.g. note 113 in 110 on the left and 113 in 110 on the right, see Fig. 1-2 & Fig. 4 – the two wire bond structures 110 can read as “one or more wire bond structures” with ball shaped surfaces reading as first and second bond interface portions, or one of the wire bond structures 110 can read as “one wire bond structure” with the ball shaped surface and the flat bottom surface can read as first and second bond interface portions), 
wherein the wire bond structure 110 is arranged next to the first semiconductor die 115, wherein the first semiconductor die 115 and the first bond interface portion 113 of the wire bond structure 110 are arranged at the same side of the semiconductor device 100, wherein the second bond interface portion 113 of the wire bond structure (110 on the right) is electrically connected to the first semiconductor die 115 (note 113/110 on the right or on the left are connected to the semiconductor die 15 via underlying contact pads 140 (Fig. 4), and wherein an interface contact structure 155 of the semiconductor device 200 is electrically connected to the wire bond structure 110 (note the connection between conductive components 110, 140 & 155 in Fig. 4).  
Prabhu is silent on wherein the bond interface portion directly contacts the interface contact structure. The Examiner understands that said claim feature would have been obvious in the packaging art. For instance, Shims teaches in Fig. 9 (also see Fig. 7), wherein a bond interface portion 12 directly contacts an interface contact structure 60b. This direct bonding  reduces process steps As such, said claim feature would have been obvious and within the ordinary skill in the semiconductor packaging art. 
Regarding claim 27, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, wherein the first and second bond interface portions 113 of the wire bond structure 110 comprises a nail-head structure or a ball structure (note the ball bond 113 in the two wire bond structures 110 shown Prabhu’s Fig. 1-2 to 1-6 and Fig. 4).  
Regarding claim 28, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, wherein the interface contact structure 155 of the semiconductor device comprises a solder structure (Prabhu’s Fig. 4 and Shim’s Fig. 9).
 Regarding claim 29, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, wherein the interface contact structure 155 of the semiconductor device is directly soldered to the first bond interface portion of the wire bond structure (Prabhu’s Fig. 4 and Shim’s Fig. 9).
Regarding claim 31, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, further comprising a mold compound structure 120 surrounding at least the wire bond structure and the first semiconductor die (Prabhu’s Fig. 1-4 & Fig. 4).  
Regarding claim 32, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, further comprising at least one back side redistribution layer RDL arranged at a back side of the first semiconductor die 115, wherein the interface contact structure 155 of the semiconductor device 200 is electrically connected to the bond interface portion of the wire bond structure 110 via the at least one back side redistribution layer (see Prabhu’s Fig. 5).  
Regarding claim 35, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, further comprising a plurality of interconnect structures 117 extending from a front side of the first semiconductor die towards a plurality of interface solder structures 145 arranged at a first side of the semiconductor package (Prabhu’s Fig. 4 and Fig. 5).  
Regarding claim 36, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, wherein the first semiconductor die comprises at least one circuit selected from the following group of circuits: a logic circuit, a transistor circuit, a processor circuit (Prabhu’s Para [0052]).  
Regarding claim 37, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, wherein the semiconductor device comprising the second semiconductor die comprises a flip chip semiconductor package (para [0004 & 0046]).  
Regarding claim 38, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, wherein the semiconductor device comprising the second semiconductor die comprises a bare die semiconductor device (Prabhu’s Fig. 4 and Para [0052]).  
Regarding claim 39, the combination of Prabhu and Shims teaches the semiconductor package according to claim 26, wherein the second semiconductor die comprises at least one circuit selected from the following group of circuits: a memory circuit, an antenna circuit, a sensor circuit, an integrated passive components circuit and a transceiver circuit, a logic circuit, a transistor circuit (Prabhu’s Para [0052] and Fig. 4-5).  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Prabhu and Shims as applied to claim 26 above, and in further view of Terrovitis (US Patent 9,214,431).
Regarding claim 30, Prabhu is silent on the semiconductor package according to claim 26, wherein the interface contact structure of the semiconductor device is arranged at a level of a back side of the first semiconductor die. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Terrovitis teaches wherein an interface contact structure 207 of a semiconductor device 213 is arranged at a level of a back side of a first semiconductor die 212 (Fig. 2B). As such, said claim dimension would have been obvious and within the ordinary skill in the art.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Prabhu and Shims as applied to claim 26 above, and in further view of KATKAR et al (US Patent 2016/0322326).
Regarding claim 33, the combination of Prabhu and Shims is silent on the semiconductor package according to claim 26, wherein the second bond interface portion of the at least one wire bond structure is attached to a die pad structure arranged at a front side of the first semiconductor die. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, KATKAR teaches wherein the second bond interface portion of the at least one wire bond structure 313 is attached to a die pad structure arranged at a front side of the first semiconductor die (note bond wires 312 & 313 connecting to unlabeled pads on semiconductor die in Fig. 13). The motivation would have been to provide connection for the semiconductor die. As such, said claim features would have been obvious and within the ordinary skill in the art.
Allowable Subject Matter
Claims 49-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 49, the prior art of record fails to teach or suggest, a method for forming a semiconductor package, the method comprising: forming a wire bond structure next to a first semiconductor die; wherein the wire bond structure comprises a first and a second bond interface portion and wherein the first and the second bond interface portions comprise a nail-head structure or a ball structure; attaching the second bond interface portion of the wire bond structure to a die pad structure of the first semiconductor die; forming a mold compound structure, wherein the mold compound structure at least partially surrounds the wire bond structure and the first semiconductor die, wherein a surface of the wire bond structure is located at a corresponding level of a back surface of the first semiconductor die and wherein the surface of the wire bond structure is not surrounded by the mold compound structure; and attaching a second semiconductor die to the first semiconductor die after forming the mold compound structure by soldering an interface contact structure of the second semiconductor die to the first bond interface portion of the wire bond structure.
Claims 50 is allowed as being directly or indirectly dependent of the allowed independent base claim 49.
Response to Arguments
Applicant’s arguments with respect to claim(s) 26 & 40 and their respective dependent claims have been considered but are not persuasive.
Regarding claim 26, the limitation “one or more wire bond structures” allows for multiple wire bond structures. In one reading, the Examiner reads the two structures 110 shown in Prabhu’s Fig. 4-5 as multiple/more wire bond structures and the ball shaped portions as the first and second bond interface portions. This reading also meets the claim features discussed in claim 27. In a simultaneously second reading, one of the two structures 110 is read as one wire bond structure with the top and bottom ends and first/second or second/first bond interface portions. The applicants have not added any distinguishing features between a first and second bond interface portions to obviate said reading. Furthermore, “more wire bond structures” allows for a broader reading of Prabhu. Structure 110 (bottom portion read as “second bond interface portion”) electrically connects to the first semiconductor die 115 via contact pads 140. As such, Prabhu reads on the amended claim features.  
Regarding claim 40, it is unclear what the claim intends to describe as the claim features do not map and/or read on a single drawing. It appears the claim attempts to combine features of Fig. 2C and Fig. 15, and that seems incompatible as the device of Fig. 15 cannot be incorporated into Fig. 2C due to different structural dimensions. If the applicant disagrees, the Examiner invites the applicant to map claim 40 to one of the applicant’s drawings.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894